DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The rejections of claims on the grounds of nonstatutory double patenting as being unpatenable over U.S. Patent No. 10.358,472,  10,081,680,  9,944,911, and copending application No. 15/912,471 are withdrawn in view of the cancelation of or amendment to the claims, particularly that the kit now comprises anti-CD47 antibody.
	The rejection of claim 1 under 35 USC 112, second paragraph, is withdrawn in view of the amendment to the claim.
	The rejections of claims under 35 USC 112, first paragraph, for lack of enablement and written description, are withdrawn in view of the amendment to or cancelation of the claims.
	The rejection of claims under 35 USC 102(b) as anticipated by Chao et al. (2010) and in view of Applicant’s admission in the specification is withdrawn in view of the amendment to or cancelation of the claims. Note that a new rejection under 35 USC 103 as obvious over Chao et al. and others appears below.
The rejection of claims under 35 USC 102(e) as anticipated by US Patent No. 9,045,541 is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims under 35 USC 102(b) or 103(a) as anticipated by or obvious over WO 02/092784 is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims under 35 USC 103(a) as unpatentable over WO 02/092784 in view of Bratrosin et al. (2011) and Lutsky et al. (2007) is withdrawn in view of the amendment to or cancelation of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 9,017,675 in view of Procrit®/Epogen® (Label, https://www.accessdata.fda.gov/drugsatfda_docs/label/2010/103234s5199lbl.pdf, 2010), and Vectibix® (Prescribing Information, https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/125147s080lbl.pdf, July 2009).
US 9,017,675 has claims 7 and 8 drawn to a pharmaceutical composition comprising a humanized anti-CD47 antibody that does not activate CD47 upon binding and does induce phagocytosis of cancer cells (e.g., col. 20, lines 28-21). The specification of the patent discloses that an inherent property of the antibody (B6H12) is its ability to block the interaction between CD47 and SIRPa. It is noted that US 9,017,675 states that the therapeutic dose may be between 0.01 µg/kg body weight and 100 µg/kg and may be formulated for localized administration including systemic, e.g., i.v. administration, and an article of manufacture may comprise the containers, e.g., syringes, containing the material for treatment (col. 12, lines 53-64, and col. 13, lines 50-63). The therapy may be for treatment of cancer (col. 11, lines 1-3). US 9,017,675 does not teach two containers comprising the minimum required dosage.

Vectibix® is an antibody that binds EGFR and is used to treat cancer and administered more than once (“INDICATIONS AND USAGE”).  It is provided in single-use vials of FOUR different dosages (“DOSAGE FORMS AND STRENGTHS”). 
It would have been obvious to have a kit comprising a first container being a syringe or vial comprising a human subtherapeutic unit dose, and a second container comprising a therapeutic dose of the anti-CD47 antibody of US 9,017,675. The prior art shows that medications are commonly provided in vials, which may be single- or multidose vials, therefore, comprising one or more subtherapeutic and/or therapeutic doses of medication.  Because it is well known that cancer treatment commonly requires more than one administration of anticancer medication (e.g., see Vectibix), it would have been obvious to have at least two containers of the anti-CD47 antibody, including wherein the containers were multidose containers. It is noted that for the instant claims, while one container must comprise a human sub-therapeutic unit dose of 1-5 mg/kg of an anti-CD47 antibody and a second container must comprise a human therapeutic unit dose of 10-40 mg/kg of an anti-CD47 antibody, each container may comprise more than amount because the word “comprising” is open language. 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 requires antibody 5F9-G4. The specification cites WO 2011/143624 as disclosing this antibody and incorporates the WO document by reference. Neither the instant specification nor the WO document discloses the full sequence of the antibody and it does not appear to be publically available. Only the variable heavy and variable light chains are disclosed. Therefore, there is no written description for the full antibody named 5F9-G4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 1, 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (Cell, 142:699-713, 3 Sept. 2010, cited in the IDS filed 4/4/19) in views of Procrit®/Epogen® (Label, https://www.accessdata.fda.gov/drugsatfda_docs/label/2010/103234s5199lbl.pdf, 2010), and Vectibix® (Prescribing Information, https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/125147s080lbl.pdf, July 2009), as evidenced by The Jackson Laboratory (NOD.CG-PRKDCSCID IL2RGTM1WJL/SZJ, https://www.jax.org/jax-mice-and-services/strain-data-sheet-pages/body-weight-chart-005557, 2021).

Chao et al. teaches that antibody BH6H12.2 is an anti-CD47 antibody that blocks interaction of CD47 with SIRPα and increases phagocytosis of target cells (e.g., p. 700, col. 1, first paragraph, and sentence bridging pp. 710-711). The anti-CD47 antibody was injected daily in an amount of 200 µg or 400 µg into 6- to 10-week-old NSG (NOD.CG-PRKDCSCID IL2RGTM1WJL/SZJ) mice for 4 weeks (p. 712, section beginning “In Vivo Antibody Treatment in a Localized….”). Anti-CD47 antibody was effective alone and in combination with Rituximab in reducing tumor volume in human lymphoma (NHL) xenotransplanted mice (Figs. 4-5).
Epogen® and Procrit® are epoetin alpha, a glycoprotein which stimulates red blood cell production, and provided as single-dose vials or multiple-dose vials (see “DESCRIPTION” sections). For adult humans there is a range of doses that is acceptable (see first page “DOSAGE AND ADMINISTRATION”).  Both trays and cartons containing multiple single- or multidose vials are available (“HOW SUPPLIED”).
Vectibix® is an antibody used to treat cancer that binds EGFR and is administered more than once (“INDICATIONS AND USAGE”).  It is provided in single-use vials of four different dosages (“DOSAGE FORMS AND STRENGTHS”).
The Jackson Laboratory teaches the average body weight for NOD.CG-PRKDCSCID IL2RGTM1WJL/SZJ of 6- to 10-week-old mice, which is 25 grams.
. 

. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	

	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 22, 2021